PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Illumix Surgical Canada Inc.
Application No. 16/540,833
Filed: 14 Aug 2019
For: MALLEABLE RETRACTOR


:
:
:
:	DECISION ON PETITION
:





This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed July 22, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed Application Data Sheet (“ADS”) and the petition under 37 CFR 1.182, filed July 22, 2022, to expedite a decision on the aforementioned priority petition.1 

The petition under 37 CFR 1.182 is GRANTED. The renewed petition under 37 CFR 1.78(c) and (e), filed July 22, 2022, is being taken up for consideration on an expedited basis.

The renewed petition under 37 CFR 1.78(c) and (e) is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet2;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A nonprovisional application in the priority chain claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application.  

Petitioner has filed a statement explaining that the entire delay between the date the claim was due and the claim was filed was unintentional. The initial petition was filed close in time to the date it was discovered a proper benefit claim had not been timely filed. The renewed delayed benefit petition was filed promptly after a decision on the initial petition was mailed.

All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. 120 and 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 CFR 1.78(c) and (e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt





    
        
            
        
            
    

    
        1 The Office acknowledges receipt of the required $210 petition fee.
        2  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.